In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Standards and Appeals of the City of New York, dated August 9, 1988, which denied the petitioner’s application for a variance, the appeal is from a judgment of the Supreme Court, Richmond County (Cusick, J.), entered April 7, 1989, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
*727The respondent Board of Standards and Appeals of the City of New York determined, inter alia, that the petitioner had failed to demonstrate the existence of unique physical conditions, as required by New York City Zoning Resolution § 72-21 (a) for the issuance of a variance. Contrary to the petitioner’s contention, the Board’s finding was supported by substantial evidence and was not illegal, arbitrary or an abuse of discretion (see, Matter of Douglaston Civic Assn. v Klein, 51 NY2d 963; Matter of Marchese v Koch, 120 AD2d 590; Matter of Shiner v Board of Estimate, 95 AD2d 831).
In light of this determination, it is not necessary to address the petitioner’s remaining contentions. Thompson, J. P., Kunzeman, Lawrence and O’Brien, JJ., concur.